Citation Nr: 0600137	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  96-30 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection, to include on a 
secondary basis, for arthritis of the hands.

2.  Entitlement to an increased disability rating for lumbar 
disc disease with lumbosacral strain and arthritis, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from October 1965 to 
January 1971.  His awards and decorations include the Combat 
Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  Jurisdiction over the case was later 
transferred to the RO in Columbia, South Carolina.

Although the veteran requested a hearing before the Board, he 
failed to attend his hearing scheduled for July 2005.  His 
request for a Board hearing is considered withdrawn.  
38 C.F.R. § 20.704(d) (2005).

The veteran was issued a statement of the case in December 
1998 addressing his disagreement with a July 1998 rating 
decision denying service connection for arthritis of the 
right ankle and both knees.  He was also issued a statement 
of the case in May 1999 addressing his disagreement with a 
March 1999 rating decision denying an increased rating for 
the residuals of a splenectomy.  He submitted a VA Form 9 in 
May 1999, but did not specify what issue(s) he intended to 
appeal, or which rating decision or statement of the case he 
was addressing.  

In July 1999, the RO returned the VA Form 9 to the appellant, 
explaining that VA could not determine what issue(s) he 
intended to appeal, and requested that he identify those 
issues.  He was advised that the requested information was 
necessary for further action by VA.  The veteran did not 
respond to the July 1999 correspondence.  The Board 
consequently finds that the veteran is not pursuing an appeal 
of the matters decided in the July 1998 and March 1999 rating 
actions.  See generally, 38 C.F.R. § 3.158 (2005).

The veteran was also issued a statement of the case in June 
2002 with respect to his disagreement with a July 2000 rating 
decision denying the issues of entitlement to an increased 
disability rating for residuals of a splenectomy; entitlement 
to service connection for melanoma; and entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  No further communication 
with respect to those issues was thereafter received from the 
veteran or his representative within 60 days of the date the 
statement of the case was issued, and the veteran has not 
otherwise suggested that he is prosecuting an appeal of those 
issues to the Board.

The issue of entitlement to an increased disability rating 
for lumbar disc disease with lumbosacral strain and arthritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran does not have arthritis of the hands.


CONCLUSION OF LAW

The veteran does not have arthritis of the hands which is the 
result of disease or injury incurred in or aggravated by 
active duty, which is due to a service connected disorder, 
and arthritis of the hands may not be presumed to have been 
so incurred in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2).  Second, VA has a duty 
to notify the veteran of the information and evidence needed 
to substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a 
duty to notify the veteran that he should submit all 
pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided in September 2001 
and April 2002, amongst other documents, fulfills the 
requirements set forth under 38 U.S.C.A. § 5103(a), to 
include any duty to inform the veteran to submit all 
pertinent evidence in his possession.  The Board notes that 
the above correspondence was not tailored to address 
secondary service connection, and that the veteran has not 
been provided with the text of 38 C.F.R. § 3.310 in the 
statement of the case or any supplemental statement of the 
case.  As explained in further detail below, however, there 
is no competent evidence of arthritis affecting his hands.  
The correspondence informed him that there must at least be 
evidence of a current disability.  The Board consequently 
concludes that he has not been prejudiced by VA's failure to 
provide him with a VCAA letter specifically addressing his 
secondary service connection theory of entitlement, or by the 
failure to provide him with the text of 38 C.F.R. § 3.310.

The record also shows that additional medical records for the 
veteran were received at the RO in May 2005, and received by 
the Board in December 2005.  None of the records pertain to 
the service connection claim before the Board.  A remand on 
the basis of the referenced records is not required.  See 
38 C.F.R. §§ 19.31, 20.1304 (2005).   

Finally, the Board finds that VA has secured all available 
pertinent evidence for which the veteran authorized VA to 
obtain, and conducted all appropriate development.  The Board 
notes that VA has not afforded the veteran an examination in 
connection with his arthritis claim.  In the absence of a 
current diagnosis of disability, the veteran is not entitled 
to a VA examination.  See 38 U.S.C.A. § 5103A(d).

The Board accordingly finds that VA's duty to assist the 
veteran in obtaining evidence in connection with his claim 
has been fulfilled.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the March 1996 rating decision from which the 
current appeal originates.  He was, however, collectively 
advised in the rating action, the July 1996 statement of the 
case, in correspondence, and in supplemental statements of 
the case of the elements of his claim, including the 
requirement of a current disability, and why he did not meet 
the criteria to establish service connection.
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the March 1996 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The veteran has neither alleged nor shown prejudice 
from any error in the timing or content of the VCAA notices.  
Given the specificity of the VCAA notices, as well as the 
time afforded the appellant following the notices to respond, 
the Board finds that any error in the timing of the notice is 
harmless.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection for arthritis may be presumed if the disorder was 
compensably disabling within a year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

In this case, service medical records are silent for any 
complaints, finding or diagnosis of arthritis affecting the 
veteran's hands.  Moreover, a review of post service private 
and VA medical records reveals no medical diagnosis of 
arthritis affecting the veteran's hands.  In this respect, 
the Board has considered VA medical records on file for 
October 1975 to March 2004, and private medical records for 
the period from February 1977 to January 2004.   The VA 
medical records include an entry in January 1996 showing 
complaints of pain and stiffness in his hands.  Following 
examination the assessment was questionable rheumatoid 
arthritis, and it was noted that the veteran had spinal 
degenerative joint disease.  The record is silent for a 
confirmed diagnosis of rheumatoid arthritis.  

A February 1996 entry records complaints of pain in the right 
arm and hand, as well as back problems.  A November 2001 
entry notes that he complained of occasional finger pain and 
stiffness; the clinician did not provide a diagnosis.  

Entries for February 2004 show that the veteran had stiff 
joints, but the precise joints were not identified, and a 
pertinent diagnosis was not rendered.  

The private medical records show that the veteran presented 
in July 1999 with complaints of a generalized tingling along 
the right side of his body, including his hand.  Again, 
however, the records are silent for any mention of arthritis 
affecting the hands.

In short, there is no post-service medical evidence of right 
or left hand arthritis.  The only evidence supportive of the 
veteran's claim consists of his statements.  In his 
statements he argues that he has arthritis affecting his 
hands that he believes migrated from his back disorder.  He 
asserts that he has been prescribed medication for his hand 
arthritis.  As a layperson, however, his statements as to 
medical diagnosis do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1).  

Moreover, to the extent that the veteran implies that the 
physician who prescribed medication for arthritis concluded 
that he has arthritis of the hands, the Board finds that his 
account of what the physician purportedly said, filtered 
through the sensibilities of a layperson, does not constitute 
competent medical evidence.  See Robinette v. Brown , 8 Vet. 
App. 69 (1995).  

In sum, there is no competent evidence of arthritis of the 
hands.  Without competent evidence demonstrating current 
arthritis of the hands, the benefit sought on appeal cannot 
be granted.  Rabideau.  The claim for service connection, to 
include on a secondary basis, is denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection, to include on a secondary 
basis, for arthritis of the hands is denied.


REMAND

The veteran contends that the evaluation assigned his lower 
back disorder does not accurately reflect the severity of 
that disability.

The record reflects that the veteran was last examined in 
connection with his increased rating claim in May 2002.  He 
was scheduled for a VA examination in February 2004, but he 
failed to report, explaining in March 2004 that he had been 
incarcerated at the time of the appointment.  He thereafter 
failed to report for a June 2004 VA fee basis examination.  
In July 2004, the veteran informed VA that he was then 
imprisoned.  He did not provide any information as to the 
expected length of imprisonment.  The record reflects that 
the RO scheduled the veteran for VA examinations in September 
2004, December 2004, and May 2005, but that he failed to 
report each time.

From the above, it is unclear whether the veteran remains in 
prison.  If he is incarcerated, under Bolton v. Brown, 8 Vet. 
App. 185 (1995), the record must contain information 
documenting the efforts expended by the RO in conducting an 
examination using prison resources.  The Court cited to the 
admonition in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
that those who adjudicate claims of incarcerated veterans 
must tailor their assistance to the peculiar circumstances of 
confinement.  Assuming that the veteran remains incarcerated, 
there is no indication that the RO has made any effort to 
reasonably accommodate him by arranging for an examination to 
be conducted at his prison.  In light of the above, the Board 
finds that further development is required prior to 
adjudication of the increased rating claim.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  If the veteran is incarcerated 
the RO must detail in writing what steps were taken to 
examine the appellant while in custody.  The RO should 
indicate whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran, 
his representative, and/or any 
appropriate source to determine whether 
the appellant remains incarcerated.  Any 
response received should be associated 
with the claims files.

2.  Thereafter, the RO should arrange for 
a VA orthopedic examination of the 
appellant by a physician with appropriate 
expertise to determine the nature, extent 
and severity of any lumbar disc disease 
with lumbosacral strain and arthritis.  
If the veteran is confined to prison the 
examination must be tailored in such a 
manner to arrange for his examination in 
prison by prison physicians.  

All indicated studies, including range of 
motion studies in degrees, should be 
performed.  In accordance with the latest 
AMIE worksheets for lumbar disc disease, 
lumbosacral strain, and low back 
arthritis, the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any lower back disability.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain or 
functional loss due to pain.  Any 
specific functional impairment due to 
pain should be identified, and the 
examiner should be requested to assess 
the extent of any pain.  The physician 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.

The examiner should also provide an 
opinion as to the impact of the veteran's 
service-connected lumbar disc disease 
with lumbosacral strain and arthritis on 
his employability.  The rationale for all 
opinions expressed should be explained.  
The  claims files must be made available 
to and reviewed by the examiner.  

3.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue remaining on appeal.  The RO should 
also document in writing whether this 
case should be referred to the Director 
of the Compensation and Pension Service 
for extra-schedular consideration.  If 
the benefit sought on appeal is not 
granted in full the RO must issue a 
supplemental statement of the case, which 
should include the text of 38 C.F.R. 
§ 3.321(b)(1), and provide the appellant 
and his representative an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


